On Rehearing.
PER CURIAM.
Upon application for rehearing, defendant in error challenges the rule of damages adopted by the opinion as'to the April, May, and June deliveries, and insists that the last day of each month should have been adopted as the critical date. This insistence is based on Avery v. Bowden, 5 Ellis & Blackburn, 714. We find nothing in this case, or in the principles there established, inconsistent with the result reached in the opinion. That case announces only the now undisputed rule that an anticipatory breach by one party does not terminate the contract, unless the other party accepts. If the seller, before the agreed time of delivery, declares a repudiation of his obligation, the buyer may accept the tendered breach, and a right of action then completely accrues to the buyer; but if the buyer refuses to join in abandoning further performance, and continues until the end of the specified time to insist upon delivery, his right of action accrues only upon the final breach.1 It naturally follows that, in the meantime, the seller may change his mind and withdraw his tendered repudiation. *59This was precisely the situation in Avery v. Bowden. Defendant had agreed to load the plaintiff’s ship at Odessa within the period from March 11 to April 25. Before April 1 plaintiff’s captain demanded cargo, and defendant’s agent announced his refusal to furnish cargo, then or later, thus tendering a complete anticipatory breach. Plaintiff’s captain declined to acquiesce in this refusal, but continued to insist upon his cargo until after April 1. Plainly, therefore, on April 1 plaintiff had no completed right of action and on that date war was declared, thereby excusing defendant from performance. The case does not hold that if defendant had offered to load the ship, and if the captain had refused, and the defendant had accepted this refusal as ending his duty to perform further, the captain could later, and within the original time, have changed his mind and demanded cargo; but this is the effect which counsel now claim for it.
 A sale contract calling for execution, not at a definite time, but during a future particular month, does not thereby necessarily entitle both parties, respectively, to refuse any performance until the last day of the month. It usually, if not always, gives an option of delay to one party or the other. If the intent is otherwise doubtful, this option may often be assigned upon the principle of the first actor. Wheeler v. New Brunswick R. R., 115 U. S. 29, 38, 5 Sup. Ct. 1061, 29 L. Ed. 341; Crystal Co. v. Robertson (C. C. A. 6) 289 Fed. 15, 17. In a ■contract for continuing sales with monthly deliveries, and if no other intent sufficiently appears, the seller has the option to delay his delivery until the end of the month (Dingley v. Oler, 117 U. S. 490, 500, 501, 6 Sup. Ct. 850, 29 L. Ed. 984); but there is no option in the buyer to demand or refuse earlier deliveries, for an offer of delivery made at any time'during the month is an offér of exact performance. In some cases matter preliminary to shipment may make the buyer the first actor, and so entitle him, by refusing to perform, to tender an anticipatory breach which becomes closed by acceptance. We find neither principle nor authority which, in a contract for monthly deliveries, would give either party the right to change his mind and decide differently after the first actor has, within the period, tendered performance of his obligation and it has been refused, or has declared repudiation and the other party has accepted the declaration as a breach. There is no reason why the breach contingent and expectant may not be by the joint action of the parties precipitated into the breach definite and complete. The cases holding that delivery may be made at any time during the month are all, we think, cases where the seller’s option to delay until the last day, or any option which the buyer might have had to wait until the last day, had not been exhausted hy their earlier joint action during the month. In the Kutztown Case, supra, all the cases cited on page 629 are actions against the seller, and in the case itself the point now under consideration was not raised or decided.
The rehearing application is denied.

 Our recent holding in Baird Co. v. Bates, 296 Fed. 289 (March 14, 1924), is not inconsistent with this rule, but only marks an exception to its generality. In ease of the bankruptcy of the buyer, who has agreed to accept future deliveries, the law declares his repudiation (contingently) as of the day of filing the petition. If the seller elects to treat this as an anticipatory breach, giving him a provable claim in bankruptcy, the law arbitrarily attributes that election to the same earlier day. This is from the necessity of the case, else.the seller could have no provable claim.